Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skowronek, US Pub. No.20100102131.
As to claim 1, Skowronek discloses a method of configuring a contactless communication device comprising integrated circuits hosting at least two applications compatible with different communication protocols or compatible with the same communication protocol and using different communication parameters and a contactless communication circuit, the method comprising: 
detecting, by the contactless communication circuit, an interruption of a transaction initiated by a proximity coupling reader  (the device may also be disabled by destroying the power source and/or interrupting the communication between the power source and the microchip including active or semi-active contactless transaction device including a separate on board power source, see [0028] to [0032]).As to claim 2, Skowronek discloses the contactless communication circuit comprises a memory in which is stored, for each application, a configuration for a contactless communication including at least one identifier of the communication protocol with which the application is compatible, the method further comprising: transmitting, by the contactless communication circuit, to the proximity coupling reader data of one of the configurations during a transaction initiated by the reader (see [0030] to [0032]). As to claim 3, Skowronek discloses storing in the contactless communication circuit, for each configuration, a number of answers to be transmitted by the contactless communication circuit to requests from the reader in an initial phase of the transaction; and detecting, by the contactless communication circuit, an interruption of the transaction initiated by the reader when a number of answers is smaller than the stored number (see [0075] to [0078]). As to claim 4, Skowronek discloses detecting, by the contactless communication circuit, the interruption of the transaction initiated by the reader when a last control signal sent by the reader causes a delivery by the contactless communication circuit to the reader of an answer indicating an error (see [0075] to [0078]). As to claim 7, Skowronek discloses wherein the contactless communication circuit detects an interruption of the transaction initiated by the reader by detecting that the reader repeatedly transmits a same request of detection of the presence of the contactless communication device (see [0029] to [0031]). As to claim 8, Skowronek discloses the contactless communication circuit detects the interruption of the transaction initiated by the reader by detecting an absence of a transmission of a control signal by the reader for a determined time period (see [0030] to [0035]). As to claim 9, Skowronek discloses changing, by the contactless communication circuit, a configuration used at a next transaction initiated by the reader in response to the detecting the interruption of the transaction (see [0029] to [0032]). As to claim 10, Skowronek discloses one of the at least two applications is compatible with the ISO 14443-4 protocol and another one of the at least two applications is compatible with the ISO 14443-3 protocol (see [0031] to [0033]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skowronek as in above and in view of Yue et al., US Pub. No.20180006696.
As to claims 5 and 6, Skowronek discloses a reader (see [0030] to [0032]).  Skowronek does not specifically disclose deter by the contactless communication circuit, that the transaction has been interrupted if it has not received a control signal expected from the reader during the anticollision process and mining that the transaction has been interrupted if it detects that the reader no longer emits an electromagnetic field.   However, Yue discloses by the contactless communication circuit, that the transaction has been interrupted if it has not received a control signal expected from the reader during the anticollision process and determining that the transaction has been interrupted if it detects that the reader no longer emits an electromagnetic field (see [0019] to [0020] and [0095]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Yue’s teachings into the computer system of Skowronek to process reader transactions because it would have established wireless communication with the wireless terminals using a transmission protocol having one or both of pre-assigned and assignable transmission slots in a communication network.
Claims 13, 15-17 are rejected for the same reasons set forth in claims 1, 2-4 respectively.

As to claim 14, Skowronek discloses that the contactless electronic device is a cell phone (see [0034]).

As to claim 20, Skowronek discloses changing, by the contactless communication circuit, a configuration used at a next transaction initiated by the reader in response to the detecting the interruption of the transaction (see [0029] to [0032]). 
Claim(s) 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Skowronek as in above and in view of Guise et al., US Pub. No. 20150032635 .
As to claims 11 and 12, Skowronek’s teachings will applied as above.  Skowronek does not specifically disclose using one of the at least two applications is a Eurocard-Mastercard-Visa (EMV) application and  wherein one of the at least two applications is a MIFARE Classic or MIFARE Classic+ application. However, Guise discloses using one of the at least two applications is a Eurocard-Mastercard-Visa (EMV) application and  wherein one of the at least two applications is a MIFARE Classic or MIFARE Classic+ application (see [0006], [0045]).  It would have obvious to one of the ordinary skill in the art at the time the invention was made to implement Guise’s teachings into the computer system of Skowronek to process data transactions because it would have enabled the trusted device to communicate with the smart card and enable smart card management features mobile device application.
As to claim 18, Skowronek discloses a contactless communication electronic device, comprising: a first integrated circuit hosting compatible with a first communication protocol; a second integrated circuit compatible with a second communication protocol that is different from the first communication protocol, the second integrated circuit having different communication parameters than the first integrated circuit and a contactless communication circuit configured to: detect an interruption of a transaction initiated by a proximity coupling reader  (the device may also be disabled by destroying the power source and/or interrupting the communication between the power source and the microchip including active or semi-active contactless transaction device including a separate on board power source, see [0028] to [0032]).  Skowronek does not specifically disclose using one of the at least two applications is a Eurocard-Mastercard-Visa (EMV) application and  wherein one of the at least two applications is a MIFARE Classic or MIFARE Classic+ application. However, Guise discloses using one of the at least two applications is a Eurocard-Mastercard-Visa (EMV) application and  wherein one of the at least two applications is a MIFARE Classic or MIFARE Classic+ application (see [0006], [0045]).  It would have obvious to one of the ordinary skill in the art at the time the invention was made to implement Guise’s teachings into the computer system of Skowronek to process data transactions because it would have enabled the trusted device to communicate with the smart card and enable smart card management features mobile device application.7.        Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Skowronek as in above and in view of Guise and further in view of Yue et al., US Pub. No.20180006696.
As to claim 19, Stokronek and Guise still applied as in above.  Neither Stowronek nor Guise discloses  the transaction comprises an implementation of an anticollision process by the reader, the contactless communication circuit further configured to: determine that the transaction has been interrupted if it has not received a control signal expected from the reader during the anticollision process. However, Yue discloses the transaction comprises an implementation of an anticollision process by the reader, the contactless communication circuit further configured to: determine that the transaction has been interrupted if it has not received a control signal expected from the reader during the anticollision process (see [0019] to [0020] and [0095]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Yue’s teachings into the computer system of Skowronek to process reader transactions because it would have established wireless communication with the wireless terminals using a transmission protocol having one or both of pre-assigned and assignable transmission slots in a communication network.                                                        Conclusion
8.        Claims 1-20  are rejected.
9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450




/KHANH Q DINH/               Primary Examiner, Art Unit 2458